Citation Nr: 1242295	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure or his service-connected low back disability.

2.  Entitlement to service connection for osteoporosis, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the claims on appeal.

The Veteran's claims were remanded by the Board for additional development in September 2010.  The requested development having been completed, the matter again is before the Board.

The Board notes that the September 2010 remand also included the issue of entitlement to service connection for a low back disability.  In a May 2012 rating decision, the RO granted service connection for the Veteran's low back condition.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board. 


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current erectile dysfunction disability had its onset during military service, or is otherwise attributable to his military service.

2.  The preponderance of the evidence is against finding that the Veteran has an osteoporosis disability that is etiologically related to a disease, injury, or event in service.



CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his erectile dysfunction disability was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

2.  Osteoporosis was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision herein as to the issue of entitlement to service connection for erectile dysfunction, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

With respect to the Veteran's osteoporosis claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2005 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between the Veteran's current osteoporosis disability and any event, injury, or disease in service, to include exposure to herbicides and/or asbestos.  Specifically, there is no credible evidence of competent in-service complaints, treatment, or diagnosis of osteoporosis or other bone problems; no credible evidence of continuity of symptomatology from service of any associated problems; and no competent and credible evidence otherwise linking any current osteoporosis and the Veteran's military service, to include exposure to asbestos.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with his osteoporosis claim.

Based on the association of VA records (including Agent Orange registry examinations) and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its October 2007 remand directives for the osteoporosis claim to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include osteomalacia, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2012).  While the Board notes that osteomalacia is included in the list of presumptive chronic diseases noted above, osteoporosis is not.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

The Board has considered the applicability of the combat presumption in this case, given the Veteran's service in Vietnam and receipt of the National Defense Service Medal, Vietnam Service Medal with one star, and the Vietnam Campaign Medal with device.  The Board notes, however, that the Veteran's MOS of auto mechanic is not one typically associated with combat operations and he is not in receipt of any medals that specifically demonstrate combat action, such as the combat infantry badge (CIB), nor has the Veteran specifically asserted combat exposure in relation to the issues on appeal.  Thus, the Board finds that these provisions are not applicable in this instance.

Erectile Dysfunction

In addition to the foregoing, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2012).  The diseases for which service connection may be presumed to be due to an association with herbicide agents include chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  Id.

The Veteran has confirmed service in Vietnam during the Vietnam War era and, therefore, is presumed to have been exposed to herbicide agents.  Erectile dysfunction is not listed among the diseases presumed to be associated with herbicide exposure.  Therefore, the presumption is inapplicable here.  See 38 C.F.R. § 3.309(e).  Service connection for either claim on the basis of presumptive exposure to herbicide agents, including Agent Orange, is therefore not warranted.

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).   In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

In this case, the Veteran contends that his current problems with erectile dysfunction began during his military service, specifically in 1966 while on leave following basic training.  In the alternative, the Veteran contends that his erectile dysfunction is the result of in-service exposure to herbicides while serving in the Republic of Vietnam or due to his service-connected low back disability.  

The Veteran's service treatment records indicate a normal enlistment examination in March 1966 with no reported erectile dysfunction or associated problems.  During service, the Veteran did not seek any treatment or make any complaints regarding erectile dysfunction.  The Veteran did have multiple treatments for low back problems, but these records included no reports of erectile dysfunction.  The Veteran contends that he failed to report erectile dysfunction during service due to embarrassment.  The Veteran was separated from service due to an incomplete form of narcolepsy or possible seizure disorder.

After service, the Veteran failed to report erectile dysfunction for many decades.  In July 1970, the Veteran was afforded a VA examination and the examiner found evidence of neurologica disease manifested by positive Romberg, vestibular dysfunction, and cerebellar dysfunction, but there was no evidence or reports of erectile dysfunction at that time.  In November 1979, the Veteran sought treatment for rectal problems that included constipation and a painful, irritable lesion on the rectum.  At that time, the Veteran discussed spontaneous passing of a kidney stone and underwent a barium enema and a signoidoscopy.  In January 1994, the Veteran received extensive treatment for problems after falling off a ladder, including a fractured hip and back pain.  During a report of general history, the Veteran discussed genitourinary issues and also reported chronic constipation.  Genitourinary examination at that time was unremarkable.

The Veteran first medical evidence of treatment for erectile dysfunction with VA is from multiple decades after separation from service.  An October 2005 treatment record noted that the Veteran was taking Viagra, which worked well for him, but that overall sexual frequency was diminished due to chronic back problems.  In May 2006, the Veteran was afforded an Agent Orange examination, at which time he reported and was diagnosed with erectile dysfunction.  

During a March 2007 RO hearing, the Veteran reported that he hurt his back during boot camp and that thereafter he went on leave and discovered he was unable to engage in intercourse with his then girlfriend.  He claimed that he was uncertain as to the basis of the problem and embarrassed about the situation so he did not report the problem.  He claimed not to have reported the problem until his Agent Orange examination.  He denied any previous marriages or children.

An October 2010 Agent Orange examination also included a diagnosis of erectile dysfunction, but made no mention of the etiology of the problem.

The Veteran was afforded a genitourinary examination in October 2010.  At that time, the Veteran reported onset of problems in 1966, specifically stating that during leave following boot camp he discovered that he was unable to maintain an erection.  He claimed not to have reported such problems in service due to embarrassment.  After service, he claimed to have sought treatment for the problem in the 1970s or 1980s when he was unable to achieve an erection, but that medication was of limited help.  The examiner concluded that the most likely cause of the erectile dysfunction was neurologic disease.  As to etiology, the examiner concluded that the erectile dysfunction was less likely as not caused by or the result of Agent Orange exposure or low back injury during military service, as there was no known relationship between Agent Orange exposure and erectile dysfunction and the Veteran did not report other symptoms that would reflect damage to the peripheral nerves.

Thus, there are multiple post-service diagnoses of erectile dysfunction.  As to whether the Veteran's current disorder relates to service, the Board has considered the relevant lay and medical evidence of record, and finds the evidence to be in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that a lay person generally is competent to report physical symptoms and other evidence of symptomatology, such as erectile dysfunction.  See Washington, 19 Vet. App. at 368.  Generally, a layperson is not competent to make complex medical diagnoses.  However, the Board believes that erectile dysfunction is among the type of disabilities that lend themselves to lay observation; thus, the Veteran is competent to report having erectile dysfunction in service, and to describe the symptoms he experienced at that time.  See, e.g., Falzone v. Brown, 8 Vet. App. 398 (1995).  When a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that there are no reports of erectile dysfunction during the Veteran's active military service.  That said, the Board notes that in the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  In addition, the Veteran has indicated that he failed to report such problems due to embarrassment.  Since first reporting his problems, the Veteran has been consistent in his reports as to onset in 1966 during military service.  While the Board is somewhat troubled regarding the Veteran's varied claims regarding the timing of onset of treatment for erectile dysfunction (i.e. in the 1970s or 1980s as opposed to following his Agent Orange examination in May 2006), such diverging reports do not directly affect the credibility of his underlying contention that he began to experience such problems during military service.    

The Board has considered the findings of the October 2010 VA examiner.  While the examiner concluded that the Veteran's erectile dysfunction was less likely than not caused by or related to herbicide exposure or his service-connected low back disorder, the examiner failed to provide any opinion as to whether the Veteran's erectile dysfunction had its onset during his military service.  As the examination report failed to address this consideration, as directed in the Board's September 2010 remand, the report is of no probative value with respect to whether the Veteran's erectile dysfunction began during his military service and continued thereafter, other than as to the lay statements made by the Veteran during this examination that are wholly consistent with his other representations as to the onset of his erectile dysfunction.

Thus, the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.  Given the Veteran's competence to report the timing of onset of his erectile dysfunction, the consistent reports of onset in 1966 during military service, and the absence of any lay or medical evidence to directly contradict such an assertion, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's erectile dysfunction is related to the Veteran's military service.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for erectile dysfunction.

Osteoporosis

As noted above, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran claims that his osteoporosis was incurred as a result of exposure to asbestos during his duties as a vehicle mechanic in service.  

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  [This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.]  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment, Nolen, both supra; VAOPGCPREC 4-2000.

In this case, the Veteran's DD-214 reveals he served as an Automobile Mechanic.  The Board notes that the Veteran's occupation is not inconsistent with exposure to asbestos from maintaining vehicles with brake pads containing asbestos.  As such, the Board concedes for the purposes of this opinion that exposure to asbestos in service is possible.

The Veteran's service treatment records include no complaints of bone problems at entry into service, during service, or at separation from service.  Indeed, the Veteran does not contend that he experienced any bone-related symptoms in service or for years after separation from service.

Shortly after separation from service, the Veteran brought several unrelated claims for entitlement to service connection.  He was afforded a general VA examination in July 1970, during which there were no findings or reports of bone-related problems.  In January 1994, the Veteran fell off a ladder and fractured his left hip and suffered a T12 compression fracture, but there was no finding of osteoporosis at that time.  The claims file indicates that bone mineral density measurements taken in May 2005 were consistent with osteoporosis.  The Veteran's T7 and T12 compression fractures diagnosed at that time were attributed to the near contemporaneously diagnosed osteoporosis.  The Veteran was afforded a VA Agent Orange examination in May 2006.  The Veteran contends that during his examination the examiner indicated that his osteoporosis was caused or aggravated by his exposure to asbestos.  The report of the May 2006 examination, however, while noting a diagnosis of osteoporosis fails to indicate any relationship between the osteoporosis and the Veteran's military service, to include exposure to asbestos.

Thus, the Veteran has currently diagnosed osteoporosis.  The crucial inquiry, therefore, is whether that osteoporosis is related to any incident of service, to include exposure to asbestos.  For the reasons and bases set forth below, the Board concludes it is not.

Initially, the Board notes that it has considered the Veteran's statements that the May 2006 VA examiner during the Agent Orange examination told him that his osteoporosis was related to in-service asbestos exposure.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that the Veteran's competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 (1996).  The Board also finds the Veteran's representations problematic in light of the utter absence of any notation in support of the Veteran's assertions in the May 2006 Agent Orange examination report.  As such, the Board finds the Veteran's representations as to opinions related to him by the May 2006 VA Agent Orange examiner to be of extremely limited probative value.

The other medical evidence of record indicates that the Veteran was not diagnosed with osteoporosis until over 30 years after separation from service.  Even were the Board to presume that the 1994 left hip and thoracic spine compression fractures were manifestations of osteoporosis, these injuries occurred approximately 25 years after separation from service.  There is otherwise no medical evidence linking the Veteran's currently diagnosed osteoporosis to his military service, to include in-service asbestos exposure.

The Board also acknowledges the Veteran's own assertions that his current osteoporosis disability was caused by in-service asbestos exposure.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of joint pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds such assertions particularly problematic given the complex nature of the diagnosed osteoporosis and the absence of a continuity of symptoms from service.  As such, the Board concludes that the Veteran's representations as to the etiology of his current osteoporosis disability are not competent evidence and may not be used to support his claim for entitlement to service connection.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

In summary, there is no competent evidence that any medical professional has suggested an association between the Veteran's osteoporosis and his military service, to include exposure to asbestos.  In that regard, the Board finds the Veteran's assertions that he was told by the May 2006 VA Agent Orange examiner that his osteoporosis was related to his asbestos exposure of no probative weight and the Veteran's assertions otherwise that his osteoporosis was caused by in-service asbestos exposure not to be competent evidence.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for osteoporosis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


